United States Court of Appeals
                     For the First Circuit

No. 05-1100

                         STEPHEN WAWERU,

                           Petitioner,

                               v.

               ALBERTO GONZALES, ATTORNEY GENERAL,

                           Respondent.


               ON PETITION FOR REVIEW OF AN ORDER
               OF THE BOARD OF IMMIGRATION APPEALS


                             ERRATA


     The opinion of this court dated February 13, 2006, is amended
as follows:

     On page 11, second full paragraph, line 5, replace "909 F.2d
3" with "909 F.2d at 3."